Citation Nr: 9905013	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  97-25 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for left eye 
disability, other than a scar of the left cornea.

2.  Entitlement to a compensable rating for a scar of the 
left cornea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from April 1945 through 
November 1947.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  

In September 1997, the RO denied entitlement to compensation, 
pursuant to 38 U.S.C.A. § 1151, for left eye blindness.  In 
May 1998, the veteran's representative submitted VA Form 646, 
in which he expressed disagreement with the denial of § 1151 
benefits.  The RO has not issued the veteran a Statement of 
the Case with respect to this issue; therefore, it is not 
currently before the Board.  However, it is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for left 
eye disability, other than a scar of the left cornea, is not 
plausible.

2.  The veteran's scar of the left cornea is asymptomatic and 
productive of no visual impairment.





CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for left 
eye disability, other than a scar of the left cornea, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for a compensable rating for a scar of the 
left cornea have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.31, 4.84a, Diagnostic Code 6009 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Left Eye Disability other than a Scar of the Left Cornea

The veteran seeks service connection for left eye disability 
other than a scar of the left cornea.  Service connection 
connotes many factors, but basically, it means that the 
facts, shown by evidence, establish that a particular disease 
or injury resulting in disability was incurred coincident 
with service in the Armed Forces, or, if preexisting such 
service, was aggravated therein.  38 U.S.A. §§  1110, 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1998).  

Service connection may also be established when the evidence 
shows that a particular disability is proximately due to or 
the result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a) (1998).  In 
this regard, the United States Court of Veterans Appeals 
(Court) has stated that when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  

The threshold question is whether the veteran's claim is well 
grounded within the meaning of 38 U.S.A. § 5107(a).  That is, 
has he submitted evidence sufficient to justify a belief by a 
fair and impartial individual that his claim is plausible.  
If he has not, VA has no duty to assist in the development of 
that claim, including that requested by the veteran's 
representative.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)

The Court has said repeatedly that 38 U.S.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  The Court has stated that 
the quality and quantity of the evidence required to meet the 
statutory burden depends upon the issue presented by the 
claim. Grottveit at 92-93.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Id.  

Further, in order for a direct service connection claim to be 
well grounded, there must be competent evidence of current 
disability (generally, a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

The evidence shows that in December 1993, the veteran was 
hospitalized by VA for a detached retina in his left eye.  
Corrective surgery was performed at Barnes Hospital in St. 
Louis.  Each month from September through December 1995, the 
retina detached again.  It was reattached each time with all 
surgery performed at Barnes Hospital under the auspices of 
VA.  The surgery, however, failed, and it was determined that 
nothing further could be done.  Thereafter, the veteran 
became blind in that eye.  

The veteran now contends that the detached retina is the 
result of his left eye injury in service or is the result of 
the scar on the left cornea.  There is, however, no medical 
evidence on file suggesting that the service injury resulted 
in more than a corneal scar or that any other left eye 
disability was caused or worsened by the service-connected 
corneal scar.  While the veteran is qualified to report 
symptoms that are capable of lay observation, he is not 
qualified to render opinions which require medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, the Board is of the opinion that the veteran's 
claim of entitlement to service connection is not well 
grounded.

II.  The Scar of the Left Cornea

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to an increased rating for the scar of 
the left cornea is plausible and thus well grounded within 
the meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992) (a claim of entitlement to 
an increased evaluation for a service-connected disability 
generally is a well-grounded claim). 

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

An unhealed eye injury is rated under 38 C.F.R. § 4.84a, 
Diagnostic Code 6009.  In chronic form, it is to be rated 
from 10 percent to 100 percent for impairment of visual 
acuity or field, loss, pain, rest-requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology.  The minimum rating 
during active pathology is 10 percent.  Where the rating 
schedule does not provide a noncompensable evaluation for a 
particular disability, such an evaluation will be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (1998).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1998) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected left corneal scar.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability

During a March 1996 VA examination, the veteran reported that 
he had a left corneal scar resulting from an explosion in 
service.  It was noted that in approximately 1987 and 1988, 
he had undergone cataract extraction with posterior chamber 
intraocular lenses, bilaterally. The history of his retinal 
detachments and failed surgeries was recounted.  Reportedly, 
the veteran was taking no medication for his left eye and was 
experiencing no pain in that eye.  

Testing of visual acuity revealed that the veteran had only 
light perception in his left eye.  The slit lamp examination 
revealed that his lids, lashes, and lacrimal system were 
clean, bilaterally.  The conjunctiva in the left eye was 
mildly injected.  The left cornea demonstrated a small 
central scar and notable stria and SMA folds.  The anterior 
chamber of the left eye had 1+ cell in pigment.  The lens of 
the left eye had a posterior chamber intraocular lens with 
multiple keratic precipitates on it, and the iris was 
entrapping the implant.  

The fundus examination of the left eye presented a very, very 
poor view, but the retina appeared to be flat to buckle and 
band.  There was not view of the posterior pole.  The left 
pupil was fixed, and there was positive afferent pupillary 
defect (APD) in the left eye.  Applanation tonometry was 2 
mmhg in the left eye.

The diagnoses from the VA examination were as follows:

1.  Functionally monocular patient as the 
right [sic] eye is light perception 
secondary to retinal detachment in 1993 
and now failed repairs.

a.  Still with inflammation in the 
eye.

b.  With hypotonia.

c.  With retina grossly flat to 
band, but no view of the posterior 
pole.

d.  No medicines.

e.  Patient denies any pain. 

2.  Status post cataract extraction with 
posterior chamber intraocular lens in 
both eyes in 1987 and 1988.

a.  With mild posterior capsule 
fibrosis in the left [sic] eye with 
20/25 vision.

b.  Status post laser capsulotomy in 
the left eye.

3.  Other ocular health normal in the 
right eye.

Records associated with the veteran's claims file show the 
left retinal detachment and repair in December 1993 and 
redetachments and failed repairs from September 1995 through 
December 1995.

During his hearing in July 1997, the veteran testified that 
over the years since the left eye injury in service, he 
experienced occasional severe pain in the eye which was 
aggravated by reading.  He reported the eye became red and 
watered and that that his vision in that eye became blurred.  
He also reported associated headaches and fatigue.

Despite the veteran's testimony, the medical evidence shows 
that his left eye problems are associated with the non-
service-connected cataracts and retinal detachments.  There 
is no medical evidence that the left eye injury which 
occurred in service is not healed or that it is productive of 
any impairment of visual acuity, field loss, pain, episodic 
incapacity or that it is otherwise symptomatic.  Accordingly, 
a compensable evaluation is not in order.  


ORDER

Entitlement to service connection for left eye disability, 
other than a scar on the left cornea, is denied.

Entitlement to a compensable rating for a scar of the left 
cornea is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

